         IN THE UNIT ED STATES DIST RICT COURT
         FOR THE SOUTHER N DISTRIC T OF TEXAS
                  HOUST ON DIVI SION

 DHI GROUP, INC. F/K/A DICE
 HOLDINGS, INC. AND
 RIGZONE.COM, INC.,
 Plaintiffs,                        C.A. NO.: 16-cv-01670
 v.
 DAVID W. KENT, JR., SINGLE
 INTEGRATED OPERATIONS
 PORTAL, INC. D/B/A OILPRO
 AND OILPRO.COM, ET AL.,
 Defendants.

    PLAINTIFFS’ WITNESS LIST AND DIRECT EXAMINATION
                    TIME PROJECTIONS

Plaintiffs’ Witness (In Order)    DX Time Estimate

David Kent                        6 hours

Estevan Dufrin                    1 hour

Matthew Kent                      1 hour

Jeremy Antonini (by deposition)   1 hour

Michael Durney                    2 hours

Chad Norville                     2 hours

Shane Johnson                     2 hours

Total                             15 hours
                                   Respectfully Submitted,

                                   JORDAN, LYNCH & CANCIENNE
                                   PLLC

                                   By: /s/ Walter Lynch
                                   Walter Lynch
                                   State Bar No. 24046330
                                   Federal ID No. 965265
                                   Amir Halevy
                                   State Bar No. 24065356
                                   Federal ID No. 1259956
                                   Joseph (“Jeb”) W. Golinkin II
                                   State Bar No. 24087596
                                   Federal ID No. 2515657
                                   1980 Post Oak Blvd., Ste. 2300
                                   Houston, Texas 77056
                                   713-955-4020 (Telephone)
                                   wlynch@jlcfirm.com
                                   ahalevy@jlcfirm.com
                                   jgolinkin@jlcfirm.com

                            Certificate of Service

       I certify that on July 17, 2020, I electronically filed the foregoing with
the Clerk of court using the CM/ECF system, which will send notification of
this filing to all counsel of record in this case.

                                                 /s/ Jeb Golinkin
                                                 Joseph W. Golinkin II
